USCA11 Case: 19-14730        Date Filed: 03/30/2021   Page: 1 of 2



                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 19-14730
                            ________________________

                       D.C. Docket No. 5:19-cv-00385-MTT

COREY MCCLENDON,
on behalf of themselves and a class of similarly situated persons,
REGINALD HOLDEN,
on behalf of themselves and a class of similarly situated persons,
CHRISTOPHER REED,
on behalf of themselves and a class of similarly situated persons,

                                                                Plaintiffs - Appellees,

                                        versus

GARY LONG,
in his official capacity and individually,
JEANETTE RILEY,
individually,

                                                            Defendants - Appellants,

JOHN AND/OR JANE DOES,
1-3, individually,
                                                                          Defendants.
          USCA11 Case: 19-14730       Date Filed: 03/30/2021   Page: 2 of 2



                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                 (March 30, 2021)

Before ROSENBAUM, LAGOA, and ED CARNES, Circuit Judges.

PER CURIAM:

      We previously issued an order holding this case in abeyance pending an

appeal from final judgment or the expiration of time for filing a notice of appeal.

An appeal from final judgment has been filed, see McClendon v. Long, No. 21-

10092 (docketed on Jan. 8, 2021), so we now dismiss this appeal of the preliminary

injunction as moot, see Burton v. Georgia, 953 F.2d 1266, 1272 n.9 (11th Cir.

1992) (“We stayed consideration of the State’s appeal until the district court

awarded final judgment. We now dismiss the State’s appeal to [sic] the preliminary

injunction because the district court’s denial of permanent relief rendered that

earlier ruling moot. Once a final judgment is rendered, the appeal is properly taken

from the final judgment, not the preliminary injunction.”).




                                          2